Citation Nr: 0008754
Decision Date: 03/31/00	Archive Date: 09/08/00

DOCKET NO. 98-15 799               DATE MAR 31, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Whether new and material evidence has been received to reopen
the claim for service connection for flat feet.

2. Whether new and material evidence has been received to reopen
the claim for service connection for degenerative joint disease of
the cervical spine.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) of
appeal from a September 1998 rating decision.

FINDINGS OF FACT

1. Service connection for degenerative joint disease of the
cervical spine and acute myositis of the cervical muscles was
denied by the RO originally in October 1980; the veteran was
notified of that determination by a letter dated later that month,
but did not initiate an appeal from that determination.

2. In an April 1982 decision, the originating agency determined
that additional medical evidence was not new and material as no new
factual basis was present on which to reconsider service connection
for a back disability; the veteran was notified of that decision in
correspondence, but did not perfect his appeal by the submission of
a timely substantive appeal.

3. The veteran attempted to reopen the claim for service connection
for degenerative disc disease of the cervical spine in March 1998.

4. The evidence received into the record is cumulative in nature
and does not link current disability with injury or disease noted
during the veteran's active service.

2 -

5. On April 27, 1999, prior to the promulgation of a decision in
the appeal of whether new and material evidence has been received
to reopen the claim for service connection for flat feet, the Board
received notification from the appellant, that he was requesting a
withdrawal of this appeal.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a notice of disagreement by the
appellant have been met with respect to the claim of whether new
and material evidence had been received to reopen the claim for
service connection for flat feet. 38 U.S.C.A. 7105(b)(2), (d)(5)
(West 1991); 38 C.F.R.  20.202, 20.204(b), (c) (1999).

2. New and material evidence has not been received to reopen the
claim for service connection for degenerative disc disease of the
cervical spine. 38 U.S.C.A.  1110, 1131, 5107, 7105 (West 1991 &
Supp. 1999); 38 C.F.R. 3.156(a), 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Whether new and material evidence has been received to reopen
the claim for service connection for flat feet.

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b) (1999). Withdrawal may be made by the appellant or by his
or her authorized representative, except that a representative may
not withdraw a Substantive Appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c) (1999). The appellant has withdrawn this appeal of
whether new and material evidence had been received to reopen the
claim for service connection for flat feet. Hence, there

- 3 -

remain no allegations of errors of fact or law for appellate
consideration. Accordingly, the Board does not have jurisdiction to
review the appeal and it is dismissed without prejudice.

2. Whether new and material evidence has been received to reopen
the claim for service connection for degenerative joint disease of
the cervical spine.

Service connection degenerative joint disease of the cervical spine
and acute myositis of the cervical muscles was denied by the RO
originally in October 1980. The veteran was notified of that
determination by a letter dated later that month. The evidence then
of record consisted of service medical records showing that in a
September 1958 hospitalization, the veteran was found to have acute
myositis of the cervical spine. X-ray examination conducted in
September 1958 showed reversal of the normal lordotic curvature
with narrowing of the interspace between C5 and C 6. There is no
report of medical examination for separation. In addition, reports
of VA outpatient treatment show that in July 1980, the veteran
reported a history of a pinched nerve in the spine in 1958 and
stated that he had radiation of pain into the left upper extremity
for 20 years. Degenerative joint disease was diagnosed. The RO
denied the veteran's claim on the grounds that myositis shown in
service was acute and transitory and that degenerative joint
disease was not shown in service or within the one year presumptive
period after the veteran's separation from service.

In an April 1982 decision, the originating agency determined that
additional medical evidence received in April 1982 was not new and
material. The October 1980 denial was confirmed and continued. The
veteran was notified of that decision in correspondence dated in
April 1982. The veteran filed a notice of disagreement to the April
1982 decision, but did not perfect his appeal after his receipt of
the statement of the case that was issued in May 1982.
Consequently, that determination is final. 38 U.S.C.A. 7105.

The next correspondence received from the veteran was dated in
March 1998. The veteran stated that he wanted to pursue claims for
service connection for the spine condition. The question before the
Board is whether the veteran has submitted new

- 4 -

and material evidence to reopen his previously denied claim. To
reopen a finally denied claim, a veteran must submit new and
material evidence. 38 U.S.C.A. 5108, 7104 (West 1991); 38 C.F.R.
3.104 (1999).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decision makers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (1999).

Current case law provides for a three-step analysis when a claimant
seeks to reopen a final decision based on new and material
evidence. First, it must be determined whether new and material
evidence has been presented under 38 C.F.R. 3.15 6(a); second, if
new and material evidence has been presented, it must be determined
immediately upon reopening whether, based upon all the evidence and
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S. C.A. 5107(a); and third, if the claim is well
grounded, the merits of the claim must be evaluated after ensuring
the duty to assist under 38 U.S.C.A. 5107(b) has been fulfilled.
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v.
West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured since the
prior final disallowance of the claim is new and material, "the
credibility of the [new] evidence" is presumed. Justus v. Principi,
3 Vet. App. 510, 513 (1992). However, in cases in which a physician
relied upon the appellant's account of his medical history and
service background, recitations of which had already been rejected
in a previous decision, such history articulated by the appellant
has no probative value and hence cannot be considered material for
the purpose of reopening the veteran's claim. Reonal v. Brown, 5
Vet. App. 458, 460-461 (1993). The new and material evidence must
be presented or secured since the time that the claim was finally
disallowed on any basis, not only since the time that the claim was
last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285
(1996).

- 5 -

In this case, the RO, ultimately appeared to reopen the veteran's
claim for service connection, as it reviewed the veteran's claim de
novo as reflected in the October 1998 and July 1999 supplemental
statements of the case. Despite the determination reached by the
RO, the Board must find new and material evidence in order to
establish its jurisdiction to review the merits of a previously
denied claim. Judicial interpretation of the law has construed the
provisions of 38 U.S.C.A. 5108 and 7104 to require the Board itself
to determine whether new and material evidence has been presented
before it can reopen a claim and readjudicate and issues going to
the merits of the claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed.
Cir. 1996). Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744
(1992) provides that the Board has the authority to determine on a
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record since
the April 1982 rating decision and finds that no new and material
evidence has been received to reopen the claim for service
connection for degenerative joint disease of the cervical spine.

The evidence received into the record since the 1982 rating
decision is cumulative in nature and does not reveal degenerative
disc disease of the cervical spine originated in active service.
For example, March 1993 and September 1997 statements from J. F.
Bethea, M.D. show that the veteran had neck problems described as
a "pinched nerve" since age 19. As reported, the veteran was
"horseplaying" with friends around a pool and heard his neck snap.
The veteran entered service at age 22. Consequently, the additional
evidence does not show that the veteran's condition of the cervical
spine was incurred or aggravated during service. Other evidence
received shows ongoing evaluation and treatment for the neck
disability.

Likewise, the veteran testified in April 1999 that he injured his
neck prior to active service, but experienced a reinjury while
playing football in the military. He stated that as a result of
this injury, he was hospitalized. With respect to the period of
time of his hospitalization, the veteran reported that he entered
the hospital wearing

- 6 -

summer clothing and was discharged wearing winter clothing. The
veteran reported that he experienced problems with his neck
requiring continual treatment. However, he did report that the
physicians that treated him directly after service are currently
deceased. Consequently their records are no longer available.

With respect to the remainder of the evidence received since the
last final decision, because this evidence does not link current
disability with injury or disease incurred during the veteran's
active service, it cannot be considered material evidence
sufficient to reopen his claim. Cornele v. Brown, 6 Vet. App. 59
(1993). This evidence by itself or in connection with evidence
previously assembled is not so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1999).

In addition, the veteran's representative has requested that the
case be remanded to obtain records of treatment that are not
currently of record. Reference is made to a November 1998 statement
where the veteran enumerates the sources of his treatment over the
years. The representative is advised that the veteran has stated
that a number of physicians who treated him immediately following
his separation from service are currently deceased and their
records are no longer available. Likewise, several attempts have
been made to obtain copies of the veteran's service medical records
as well as reports of post-service private treatment records
compiled more proximate in time to the veteran's active service.
However, this search has been unsuccessful.

In reaching this determination I recognize that this issue is being
disposed of in a manner that differs from that used by the RO. I
have considered whether the veteran has been given adequate notice
to respond, and if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 3 84, 3 94 (1993). In this case, the
RO has denied the claim on the basis that it is not well grounded.
Thus, I note that the overwhelming impediment in the veteran's case
is the absence of a well- grounded claim.

7 -

A remand is not required in those situations where doing so would
result in the imposition of unnecessary burdens on the Board
without the possibility of any benefits flowing to the appellant.
Winters v. West, 12 Vet. App. 203 (1999). In that case, the
veteran's failure to present a well-grounded claim rendered VA's
decision with respect to new and material evidence "harmless
error". "It is clear that the reopened claim would still be not
well grounded as a matter of law because of the absence from the
total record of the required Caluza element." Winters, supra.
Consequently, even if the Board were to conclude that new and
material evidence had been submitted there simply is no way as a
matter of law that the veteran could prevail. Winters, supra.
Hence, I conclude that the veteran has not been prejudiced by the
Board's decision not to reopen the claim.

ORDER

The veteran withdrew his appeal with respect to the claim of
whether new and material evidence has been received to reopen the
claim for service connection for flat feet. The appeal is
dismissed.

New and material evidence has not been received to reopen the claim
for service connection for degenerative joint disease of the
cervical spine. The appeal is denied.

MARY GALLAGHER
Member, Board of Veterans' Appeals

8 - 


